       Case 8:20-cv-01468-JAK-RAO Document 10 Filed 08/10/20 Page 1 of 1 Page ID #:362




                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMBER

 $PSF0QUJDBM5FDIOPMPHJFT --$ 
                                                                              S"$7+74 +%&Y
                                   PLAINTIFF(S)/PETITIONER(S)

                                    v.                                ORDER TO REASSIGN CASE DUE TO
 $JTDP4ZTUFNT *OD FUBM                                              SELF-RECUSAL PURSUANT TO
                              DEFENDANT(S)/RESPONDENTS(S)
                                                                           GENERAL ORDER 19-03


        The undersigned Judge, to whom the above-entitled case was assigned, is hereby of the opinion that he
or she should not preside over said case, by reason of (please use additional sheets if necessary) :
          64$4FDUJPO C  GJOBODJBMJOUFSFTUJOQBSUZ




       IT IS HEREBY ORDERED that this case be reassigned by the Clerk in accordance with General
Order 19-03.
         This self-recusal has been Ordered:
               ✔ within 120 days of the Court being assigned said case.

                                                                id case.
                   after 120 days of the Court being assigned said casse.

                 
         Date                                                     United
                                                                  Un
                                                                   nit
                                                                    ited States Distri
                                                                                District
                                                                                    rriict
                                                                                        c Judge James V Selna
                                                                                                        S



                                         NOTICE TO COUNSEL FROM CLERK


        This case has been reassigned to Judge         Cormac J. Carney                      . On all documents
subsequently filed in this case, please substitute the initials       CJC            after the case number in
place of the initials of the prior judge so that the case number will read: 8:20-cv-01468 CJC (JDEx)              .

         This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge     Statistics Clerk


CV-52 (03/19)                ORDER TO REASSIGN CASE DUE TO SELF-RECUSAL PURSUANT TO GENERAL ORDER 19-03
